 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JABARI HALEEM MUIED,                              No. 2:19-cv-1298-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    B. MAYFIELD, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He alleges a claim that arose in Kern County at the California Correctional

19   Institution in Tehachapi, California. See ECF No. 1. Kern County is in the Fresno Division of

20   the United States District Court for the Eastern District of California, and this action should have

21   been commenced there. E.D. Cal. Local Rule 120(d). Where a civil action has not been

22   commenced in the proper division of a court, the court may, on its own motion, transfer the action

23   to the proper division. E.D. Cal. Local Rule 120(f).

24           Accordingly, it is hereby ordered that:

25           1. This action is transferred to the Fresno Division.

26           2. The Clerk of Court shall assign a new case number.

27   /////

28   /////
                                                        1
 1         3. All future filings shall bear the new case number and shall be filed at:
 2                        United States District Court
                          Eastern District of California
 3
                          2500 Tulare Street
 4                        Fresno, CA 93721

 5   DATED: July 16, 2019.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
